Citation Nr: 0738314	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2. Entitlement to service connection for bladder infection.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to service connection for gynecological 
problems.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
lumbar spine degenerative joint disease, bladder infection, 
left carpal tunnel syndrome, and gynecological problems.  A 
Notice of Disagreement was filed in November 2004, and a 
Statement of the Case (SOC) was issued in April 2005 
following de novo review of the case by a Decision Review 
Officer (DRO).  The appeal was perfected with the filing of a 
VA Form 9, Appeal to Board of Veterans' Appeals, in May 2005.  
The veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing held at the RO in December 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran initiated a claim of service connection for 
lumbar spine degenerative arthritis, bladder infection, left 
carpal tunnel syndrome, and gynecological problems in June 
2003.  In July 2003, the RO sent correspondence to the 
veteran in order to comply with VA's duties to notify and 
assist the veteran in substantiating her claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the July 2003 letter to the veteran complied with these 
requirements.  However, a handwritten notation on the file 
copy of the correspondence indicates that the mailed letter 
was returned to the RO because the address was incorrect.  
There is no indication that the letter was resent to the 
correct address.  Subsequent letters to the veteran regarding 
the claims at issue here, dated in January and December 2004 
did not individually or cumulatively provide adequate notice 
to the veteran regarding the substantiation of her claim.  
The undersigned attempted to provide adequate notice to the 
veteran at her December 2006 hearing; as a result the veteran 
was able to identify additional sources of relevant evidence 
and information which require further development.  The Board 
cannot find that VA has met its duties to notify and assist 
the veteran at this time.

At the December 2006 hearing, the veteran was informed of the 
benefit of showing continuity and chronicity of symptoms 
since her separation from service.  She stated that from the 
time of her separation from the service in 1980 until 1999, 
when her husband separated, she was treated at various 
military installations as a dependent.  She did not 
previously make VA aware of the existence of these records, 
and hence no attempt has been made to obtain them.  The RO 
did properly request all private medical records identified 
by the veteran, and has obtained the large majority of them.  
The veteran was notified of which records could not be 
obtained and why, and she was asked to either provide 
additional information or provide the records herself.  She 
has not responded to this request.

Treatment records for military dependents for periods prior 
to January 2001 are stored at the National Personnel Records 
Center's Civilian Personnel Records Center at 111 Winnebago 
Street; St. Louis, MO 63116-4199.

Further action is required by the RO to ensure that 
reasonable efforts have been made to obtain the medical 
records identified by the veteran and to ensure compliance 
with VA's duties to notify and assist.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice of the need for evidence of 
continuity and chronicity of symptoms.  
Specifically, the veteran should be 
provided with a copy or copies of National 
Archives (NA) Form 13042, Request for 
Information to Locate Medical Records, and 
asked to complete the form and either 
return it to the RO for forwarding to the 
Civilian Personnel Records Center or to 
send the form there herself along with a 
request to send all records to VA.

2.  The veteran should also be afforded 
another opportunity to provide a completed 
VA Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, for Dr. Smith, who 
stated that he does have records for the 
veteran but they fall outside the time 
period denoted by the veteran.  Ask the 
veteran to provide a release for records 
from 2001 and prior.

3.  The RO or the AMC should obtain 
updated VA outpatient and inpatient 
treatment records, if any, from VAMC 
Birmingham and associated facilities, from 
February 2005 forward.

4.  Upon receipt of the veteran's response 
to the development above, the RO or the 
AMC should undertake any and all further 
development action indicated by the 
evidence of record, to include scheduling 
of additional VA examinations or records 
reviews if necessary, to obtain opinions 
regarding any possible nexus between 
current diagnoses and service.

5.  The RO or the AMC should then review 
the claims file to ensure that all of the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO or the AMC 
should then readjudicate the claims.  If 
any benefit sought remains denied, the RO 
or the AMC should issue an appropriate 
SSOC and provide the veteran and her 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

